Citation Nr: 1311808	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disability.  

2.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and N.P.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1978 to August 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the RO which denied, in part, service connection for right hand and bilateral knee disabilities.  A hearing at the RO before the undersigned was held in July 2012.  The Board remanded the appeal for additional development in October 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Another remand is required in this case to cure a procedural deficiency.

The record shows that notice of the Board's October 2012 decision was mailed to the Veteran at the address of [redacted]in [redacted], Texas.  This address is the address to which prior notices and decision documents were mailed.  In November 2012, the VCAA letter was mailed to the Veteran at the address of [redacted], Texas.  The claims file is annotated to reflect that the Veteran failed to report to VA examinations scheduled in connection with his claims pursuant to the Board's 2012 remand directives.  Thereafter, the notice of issuance of supplemental statement of the case (SSOC) dated in February 2013 shows that it was mailed to the Veteran at the [redacted] address.  Then, the March 2013 notice of receipt of the Veteran's case at the Board was sent to the Veteran at the [redacted] address.  

Notice means written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q) (2012).  The record suggests that the [redacted] address is the Veteran's latest address of record.  Accordingly, the SSOC must be re-mailed to this address.  Also, there is no hard copy of the notice the AMC mailed to the Veteran regarding his scheduled VA examinations in the claims file.  VA is entitled to a presumption of regularity that VA employees properly discharged their official duty to notify the Veteran of the February 2013 examination in accordance with the set procedures.  Kyhn v. Shinseki, 24 Vet. App. 228, 234 (2011).  The regular practices of VA do not include maintaining a hard copy of the veteran's notice of his or her scheduled VA examination, so the absence of any such copy from the claims file cannot be used as evidence to demonstrate that that notice was not mailed.  Id. at 235.  Here, however, there is evidence that a decision document (which noted the Veteran's failure to report for a VA examination) was not mailed to the Veteran's latest address.  Thus, the record raises the possibility that the notice of scheduled VA examination was also not mailed to the Veteran's latest address.  The Board cannot render a finding that the AMC followed the regular process for scheduling an examination without reviewing the hard copy of the notice of scheduled VA examination.  If the notice letter shows that the notice was mailed to the Veteran at his latest address of record, then no further action is warranted in this regard.  If, however, the notice letter shows that the notice was mailed to the Veteran's previous address of record, then the Veteran should be scheduled for new examinations with notice sent to the proper address.

Accordingly, the case is REMANDED for the following action:

1.  Re-send the February 2013 SSOC to the Veteran at his latest address of record.

2.  Associate a hard copy of the notice of scheduled VA examination in February 2013 with the claims file.  

3. (A) If the hard copy of the notice of scheduled VA examination in February 2013 shows that the notice was sent to the Veteran at the latest address of record at that time ([redacted], Texas) then no further action is warranted in this regard. 

(B) If there is no hard copy of the notice of scheduled VA examination in February 2013 available or if available but it shows that the notice was sent to the Veteran at his previous address ([redacted], Texas), then the following should occur:

(I) The Veteran should be scheduled for an appropriate VA examination (with notice sent to the latest address of record) in order to determine the nature and etiology of his claimed right hand disorder. All indicated tests and studies, including x-ray testing, should be undertaken. The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify all right hand disorders found to be present.  The examiner should discuss for what reason the Veteran was prescribed a right hand brace.  With respect to each disorder diagnosed other than a fracture of the right second finger, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) related to the Veteran's military service, to include his October 1978 nondisplaced fracture of the right index finger metacarpal head and his December 1979 right thumb dislocation.

If not related to service, then the examiner should opine whether any right hand disorder is at least as likely as not (i) caused or (ii) aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected fracture of the right second finger.  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's right hand disorder found prior to aggravation; and (b) the increased manifestations that are proximately due to the service-connected fracture of the right second finger.

In offering any opinion, the examiner must consider the full record, to include the Veteran's statements. The rationale for any opinion offered should be provided. If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

(II) The Veteran should be scheduled for an appropriate VA examination (with notice sent to the latest address of record) in order to determine the nature and etiology of his claimed bilateral knee disorder.  All indicated tests and studies, including x-ray testing, should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify all knee disorders found to be present.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) related to the Veteran's military service, to include his October 1982 complaint of left knee pain secondary to direct trauma and diagnosis of right knee pain secondary to trauma or due to running on concrete in boots.

In offering any opinion, the examiner must consider the full record, to include the Veteran's statements.  The rationale for any opinion offered should be provided.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

4.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


